Shaw, C. J.
Without considering the validity of the school district tax, for the satisfaction of which the land claimed in this action was sold, the court are of opinion that the deed of the collector, taking effect only as the execution of a statute power, should be construed with- some strictness, so as to enable the grantee to identify the land, and to enable the owner to redeem it. On examination of the plan, we think this deed fails in these particulars, and is void for uncertainty.

Judgment for the demandant.